760 F.2d 569
STRACHAN SHIPPING COMPANY and Texas Employers' InsuranceAssociation, Petitioners,v.Earl F. NASH and Director, Office of Workers' CompensationPrograms, United States Dept. of Labor, Respondents.
No. 83-4332.
United States Court of Appeals,Fifth Circuit.
May 1, 1985.

Steven L. Roberts, Houston, Tex., for petitioners.
T. Timothy Ryan, Jr., Sol. of Labor, Joshua T. Gillilan, II, Marianne Demetral Smith, Dept. of Labor, for respondents.


1
Stephen M. Vaughan, Houston, Tex., for Earl F. Nash.


2
Agnes G. Kurtz, Benefits Review Bd., U.S. Dept. of Labor, Washington, D.C., for other interested parties.


3
Petition for Review of an Order of the Benefits Review Board.

ON SUGGESTION FOR REHEARING EN BANC

4
(Opinion February 4, 1985, 5 Cir., 1985, 751 F.2d 1460)


5
Before CLARK, Chief Judge, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, TATE, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS and HILL, Circuit Judges.

BY THE COURT:

6
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


7
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.